UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6701


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DELAQUI O’JMAR CARTER, a/k/a Roosevelt,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cr-00677-MGL-5)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Delaqui O’Jmar Carter, Appellant Pro Se. Benjamin Neale Garner, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Delaqui O’Jmar Carter appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Carter’s

motion for compassionate release. See United States v. Kibble, 992 F.3d 326, 329 (4th

Cir.) (stating standard of review), cert. denied, 142 S. Ct. 383 (2021); see also United States

v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court order denying

compassionate release where “[t]he court’s rationale . . . was both rational and legitimate

under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to allow for

meaningful appellate review” (internal quotation marks omitted)). Accordingly, we affirm

the district court’s judgment. United States v. Carter, No. 3:18-cr-00677-MGL-5 (D.S.C.

Apr. 20, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2